ORDER PER CURIAM Daniel Goodin (“Movant") appeals from the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief, without an evidentiary hearing. Mov-ant pleaded guilty to the class B felony of first-degree burglary, in violation of Section 569.160 (RSMo. 2000). Movant was sentenced to ten years’ imprisonment. We affirm the motion court’s judgment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been 'furnished with a memorandum for their’ information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).